DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on 4/4/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid. A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426                                                                                                                                                                                             

Response to Arguments
Applicant’s arguments, see Page 4, Line 21 - Page 8, Line 27, filed 3/11/2022, with respect to the rejection(s) of claim(s) 1-16 under 35 U.S.C.§ 102 and 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vishnia et al. (US 20170374120).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Vishnia et al. ("Vishnia" US 20170374120).

Regarding claim 1, Vishnia teaches A method of providing multiple viewing states to a user, comprising: 
creating a video summary comprising a sequence of video frames and providing the video summary to the user; [Vishnia – Para 0033, Fig. 2: teaches video summary is generated of content previously missed by the user in the new stream being switched to.  The generated summary is then presented in part or in full to the user (STEP 210) prior to switching to the new stream.  Para 0038: teaches the video summary includes individual static images from the missed content (e.g., individual frames or screenshots)]
providing a video stream, wherein the video stream comprises live video broadcast or streamed in real-time to the user; and [Vishnia – Para 0032, Fig. 1, 2: multiple tracks or media streams (e.g., audiovisual content) are received in parallel by application 112, wherein the application 112 is located in user device 110]
providing a switching mode to the user, whereby the user can select to view one or both of the video summary and video stream.  [Vishnia – Para 0034, Fig. 2: teaches the user can switch back to the previously viewed stream (e.g., Stream A) or another stream (e.g., Stream C) while the video summary (e.g., of Stream B) is being presented]

Regarding claim 2, Vishnia teaches the method of claim 1, further comprising: 
providing a time shifted version [i.e. prerecorded] of the video stream to the user.  [Vishnia – Para 0056: teaches in an example, a video presentation includes three soccer games being broadcast in parallel (live or prerecorded)]

Regarding claim 8, Vishnia teaches the method of claim 1, wherein the video summary comprises an audio video summary and the audio video summary comprises extraction of audio events in the form of one or more of: 
volume, audio energy, speech vs. music, pause, tempo, and frequency.  [Vishnia – Para 0042: teaches for audio content in a video summary, a predetermined or random selection of audio can be provided (e.g., background music, narration, dialogue or sound effects, etc.). In the case of manually generated summaries, the segment summary can include a prerecorded audio track. In other implementations, the audio for a particular portion of the summary is the same audio associated with the corresponding content in the full version of the content]

Regarding claim 9, Vishnia teaches the method of claim 1, wherein the video summary comprises an audio video summary and the audio video summary comprises an audio only version of the entire video content or descriptive audio in the form of audio narration, or a combination thereof.  [Vishnia – Para 0042: teaches for audio content in a video summary, a predetermined or random selection of audio can be provided (e.g., background music, narration, dialogue or sound effects, etc.). In the case of manually generated summaries, the segment summary can include a prerecorded audio track. In other implementations, the audio for a particular portion of the summary is the same audio associated with the corresponding content in the full version of the content]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vishnia as applied to claim 1 above, and further in view of Agnihotri et al. (“Agnihotri” US 20060165379. 

Regarding claim 3, Vishnia does not explicitly teach claim 3.  However, Agnihotri teaches the method of claim 1, wherein the video summary comprises one or more of a linear video summary, a video storyboard, a semantic summary, and an audio summary and wherein the user can select which type of video summary to view. [Agnihotri – Para 0008: teaches the invention allows the user to customize the multimedia summary to suit the particular user's viewing preferences.  Wherein, a user may provide one or more parameters specifying, for example, whether the summary should include only text, only audio or only video or combinations thereof]
Vishnia and Agnihotri are analogous in the art because they are from the same field of video summaries [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vishnia’s video summaries in view of Agnihotri to audio summaries for the reasons of improving user experience by enabling the user to better browse and decide on viewing the broadcast based on video, audio, or text [Para 0001].

Regarding claim 4, Vishnia teaches the method of claim 1, wherein the video summary comprises a linear video summary and the method of creating the linear video summary comprises: 
identifying one or more key frames or shots; and [Vishnia – Para 0038: teaches the video summary includes individual static images from the missed content (e.g., individual frames or screenshots). The images selected can be random or predefined (e.g., designated by the video content creator), and there can be a random or fixed number of images selected per time period]
Vishnia does not explicitly teach sequentially placing the one or more key frames or shots in order to create a visual video summary.

However, Agnihotri teaches sequentially placing the one or more key frames or shots in order to create a visual video summary. [Agnihotri – Para 0006: teaches the present invention is directed to a system and method for generating a multimedia summary of one or more input video sequences that allows a user to better browse and/or decide on viewing the video sequences in their entirety]
In addition, the rationale of claim 3 is used for this claim.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vishnia and Agnihotri as applied to claim 4 above, and further in view of Hoang et al. ("Hoang" US 20140325568).


Regarding claim 5, Vishnia and Agnihotri do not explicitly teach claim 5.  However, Hoang teaches the method of claim 4, further comprising: 
providing descriptive text [i.e. description of videos] that describes the visual video summary with the visual video summary.  [Hoang – Para 0006, 0049, 0054, 0056, 0015, Fig. 6-10: teaches generating and presenting a video highlight reel, comprising a description of the videos in the highlight reel, the titles and descriptions generated using the metadata associated with the videos in the playlist]
Vishnia, Agnihotri, and Hoang are analogous in the art because they are from the same field of broadcast TV [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vishnia and Agnihotri’s video summaries in view of Hoang to descriptive text for the reasons of improving user experience by providing the user with description of each clip being displayed [Para 0056].

Regarding claim 6, Vishnia, Agnihotri, and Hoang teaches the method of claim 5, wherein the descriptive text and visual video summary appear as a single video screen shot for a user.  [Hoang – Fig. 6-10: suggests a user interface with playback of a video clip as part of playlist/highlight reel with description of the video clip.] 

Regarding claim 7, Vishnia, Agnihotri, and Hoang do not explicitly teach claim 7.  However, Ni teaches the method of claim 5, further comprising:
saving the descriptive text and visual video summary. [Hoang – Para 0033, 0049: teaches Videos may be stored in the playlist 126 together with metadata associated with each video in the playlist, wherein description of each video clip is included in the metadata]

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vishnia as applied to claim 1 above, and further in view of Ni et al. ("Ni" US 20180020243).

Regarding claim 10, Vishnia does not explicitly teach claim 10.  However, Ni teaches the method of claim 1, wherein the video summary is accessible to the user on a primary screen such that the viewer can view the video stream with the video summary as a picture in picture (PiP) window. [Ni – Para 0047: discloses the disclosed media player can provide functionality that enables the automatic display of highlight video content in a pop-up display window (e.g., picture-in-a-picture ( PIP)).]
Vishnia and Ni are analogous in the art because they are from the same field of streaming media content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vishnia in view of Ni to picture in picture for the reasons of improving user experience by not allowing the user to miss more of the broadcasted content while they watch a summary of what previously happened.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vishnia as applied to claim 1 above, and further in view of Balasubramanian et al. ("Balasub" US 20190087422).

Regarding claim 11, Vishnia is unclear regarding claim 11.  However, Balasub teaches the method of claim 1, wherein the video summary accessible to the user on a secondary screen such that the viewer can view the video stream on a primary screen and the video summary on the secondary screen. [Balasub – Para 0003, Claim 2: discloses transmitting the portion of media content comprises generating a summary of the portion of media content and transmitting the summary to the secondary viewing device]
Vishnia and Balasub are analogous in the art because they are from the same field of transmitting content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vishnia in view of Balasub to secondary devices for the reasons of improving accessibility by allowing the user to view content summaries on a different device.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vishnia as applied to claim 1 above, and further in view of Melkote et al. ("Melkote" US 20180048943), and Bi et al. ("Bi" US 20180295428).

Regarding claim 12, Vishnia does not explicitly teach claim 12.  However, Melkote teaches The method of claim 1, wherein the user can switch between viewing the video summary and video stream and wherein said switching mode uses a time compression factor k of the video summary [Melkote – Para 0005: discloses metadata for one or more frames in multimedia content based on each of one or more time-compression factors and one or more attributes of the multimedia content, wherein the determined metadata comprises a binary value associated with each of the one or more frames of the multimedia content] [Examiner notes: Vishnia is relied upon to teach the function of switching in claim 1]
Vishnia and Melkote are analogous in the art because they are from the same field of multimedia content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vishnia in view of Melkote to time compression for the reasons of improving efficiency by time-compression of multimedia content while preserving the core information [Para 0003].
Vishnia and Melkote does not explicitly teach along with the time the summary segment takes for playout T summary in order to seek back into the video stream after a video summary segment has been consumed.

However, Bi teaches along with the time the summary segment takes for playout T summary in order to seek back into the video stream after a video summary segment has been consumed. [Bi – Para 0125: discloses the metadata for summary frame(s) may be a playlist that can be used to "jump" to specific points in time within video content]  
Vishnia, Melkote, and Bi are analogous in the art because they are from the same field of video content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vishnia and Melkote in view of Bi to timing information for the reasons of improving efficiency and reducing time by identifying events of interest in the recorded video stream for summary generation [Para 0002].

Regarding claim 13, Vishnia, Melkote, and Bi teaches the method of claim 12, further comprising signaling the time compression factor k as metadata associated with the video stream. [Melkote – Para 0005: discloses metadata for one or more frames in multimedia content based on each of one or more time-compression factors and one or more attributes of the multimedia content, wherein the determined metadata comprises a binary value associated with each of the one or more frames of the multimedia content]
In addition, the rationale of claim 12 regarding Melkote is used for this claim.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vishnia, Melkote, and Bi as applied to claim 13 above, and further in view of Ni et al. ("Ni" US 20180020243).

Regarding claim 14, Vishnia, Melkote, and Bi do not explicitly teach claim 14.  However, Ni teaches the method of claim 13, wherein said metadata can be signaled in one or more of the following ways: a field in the playlist of an adaptive bitrate streaming content, supplemental enhancement information (SEI) in A VC, HEVC elementary streams, and picture user data in MPEG-2 video. [Ni – Para 0054: discloses server then implements a segmenter that divides the MPEG-2 TS file into fragments of equal length]
Vishnia, Melkote, Bi, and Ni are analogous in the art because they are from the same field of streaming media content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vishnia, Melkote, and Bi in view of Ni to summary storage for the reasons of improving performance by modifying capabilities and providing non-native functionality to such systems and/or platforms [Para 0002].

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vishnia, Melkote, and Bi as applied to claim 13 above, and further in view of Tseytlin ("Tseytlin" US 9286938).

Regarding claim 15, Vishnia, Melkote, and Bi do not explicitly teach claim 15.  However, Tseytlin teaches the method of claim 13, wherein if there are multiple summary versions each associated with a different time compression factor k, the user can make a choice in his request for a specific version among the available versions. [Tseytlin – Fig. 3: suggests a user interface with alternative summary versions 308 of different lengths for several videos.  Examiner notes: Vishnia and Melkote may still be relied upon for switching between content and summary as well as a time compression]
Vishnia, Melkote, Bi, and Tseytlin are analogous in the art because they are from the same field of video summaries [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vishnia, Melkote, and Bi’s compression in view of Tseytlin to summary versions for the reasons of increasing viewership by providing viewers with media consumption options that are tailored to user’s individual needs and flexibility [C1, L23-35].

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vishnia as applied to claim 1 above, and further in view of Tseytlin ("Tseytlin" US 9286938).

Regarding claim 16, Vishnia does not explicitly teach claim 16.  However, Tseytlin teaches the method of claim 1, wherein the user can specify the amount of video summary requested in terms of the incremental absolute time or incremental percentage of total time of full-version video.  [Tseytlin – Fig. 3: suggests a user interface with alternative summary versions 308 of different lengths for several videos.  C9, L56-C10, L5: teaches Videos for which one or more shortened summary versions are available are further marked or noted via an alternative version section (e.g., section 308 and the like, highlighted in gray). For example, video 1 and video 2 include a 5 minute version, a 7 minute version, and a 10 minute version]
Vishnia and Tseytlin are analogous in the art because they are from the same field of video summaries [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vishnia’s summaries in view of Tseytlin to summary versions for the reasons of increasing viewership by providing viewers with media consumption options that are tailored to user’s individual needs and flexibility [C1, L23-35].

Claim(s) 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vishnia et al. ("Vishnia" US 20170374120), and further in view of Ni et al. ("Ni" US 20180020243).

Regarding claim 17, Vishnia teaches in a network for distributing video over the network, a system for providing multiple viewing states to a user, comprising: 
a streaming server configured to receive live video content from a source; [Vishnia – Para 0022: teaches Media content can be provided to the user device 110 by content server 102, which can be a web server, media server, a node in a content delivery network, or other content source. Para 0032, Fig. 1, 2: multiple tracks or media streams (e.g., audiovisual content) are received in parallel by application 112, wherein the application 112 is located in user device 110.  Para 0056: teaches a video presentation includes three soccer games being broadcast in parallel (live or prerecorded)]
an encoder configured to encode the video content and configured to provide a video summary for the video content and the live video content, the summary comprising a sequence of video frames; and [Vishnia – Para 0022: teaches certain video encoding and processing functions can be performed on one or more remote servers, such as application server 106.  Para 0033: teaches the video summary can be generated on the client side or server side, for example, by application 112 and/or application server 106.  
a client device configured to receive the video content and the video summary and provide the video content and video summary to the user for viewing.  [Vishnia – Para 0032: teaches one of the streams (e.g., selected by the user or automatically) is presented to the user (STEP 204).  Para 0033: teaches the generated summary is then presented in part or in full to the user (STEP 210) prior to switching to the new stream]
Vishnia teaches an encoder to encode the video content and configure to provide the video summary for the video content with the live video content, but does not explicitly teach provide a video summary for the video content concurrently with the live video content,

However, Ni teaches provide a video summary for the video content concurrently with the live video content, [Ni – Para 0246-0248, Fig. 14: teaches a content display area 1304 currently displaying video content, wherein the user may click highlighted content tags (1308a, b, and c) to display a PIP window 1402 to render the highlighted content while the content display area continues rendering the live stream of the content]
Vishnia and Ni are analogous in the art because they are from the same field of streaming media content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vishnia in view of Ni to summary storage for the reasons of improving performance by modifying capabilities and providing non-native functionality to such systems and/or platforms [Para 0002].

Regrind claim 18, Vishnia and Ni teaches the system of claim 17, wherein the video content comprises live video content and/or a time shifted version of the live video content.  [Vishnia – Para 0056: teaches in an example, a video presentation includes three soccer games being broadcast in parallel (live or prerecorded)]

Regrind claim 20, Vishnia and Ni teaches the system of claim 17, wherein the video summary is dependent on human annotation to provide or match the video summary to the video content. [Vishnia - Para 0038-0040: teaches the video summary includes individual static images from the missed content (e.g., individual frames or screenshots). The images selected can be random or predefined (e.g., designated by the video content creator)]

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vishnia and Ni as applied to claim 17 above, and further in view of Agnihotri et al. ("Agnihotri" US 20060165379).

Regarding claim 19, Vishnia and Ni do not explicitly teach claim 19.  However, Agnihotri teaches the system of claim 17, wherein the video summary comprises one or more of a linear video summary, a video storyboard, a semantic summary, and an audio summary.  [Agnihotri – Para 0008: teaches the invention allows the user to customize the multimedia summary to suit the particular user's viewing preferences.  Wherein, a user may provide one or more parameters specifying, for example, whether the summary should include only text, only audio or only video or combinations thereof]
Vishnia, Ni, and Agnihotri are analogous in the art because they are from the same field of video summaries [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vishnia and Ni’s video summaries in view of Agnihotri to audio summaries for the reasons of improving user experience by enabling the user to better browse and decide on viewing the broadcast based on video, audio, or text [Para 0001].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/           Examiner, Art Unit 2426



/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426